NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 WILLIAM A. BELL,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1354
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1013, Judge Robert N. Davis.
                ______________________

                Decided: April 11, 2017
                ______________________

   WILLIAM A. BELL, Rochdale Village, NY, pro se.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
SCOTT D. AUSTIN; Y. KEN LEE, BRYAN THOMPSON, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                           BELL   v. SHULKIN




    Before NEWMAN, MAYER, and O’MALLEY, Circuit Judg-
                        es.
PER CURIAM.
    William A. Bell appeals an order of the United States
Court of Appeals for Veterans Claims (“Veterans Court”)
dismissing his appeal of a decision of the Board of Veter-
ans’ Appeals (“board”). See Bell v. McDonald, No. 16-
1013, 2016 U.S. App. Vet. Claims LEXIS 1484 (Sept. 30,
2016) (“Veterans Court Decision”). Because the Veterans
Court correctly determined that it did not have jurisdic-
tion to review a non-final decision of the board, we affirm.
                       BACKGROUND
    Bell, a veteran, alleges that he “has been experiencing
back problems since his basic training in 1973.” After a
regional office (“RO”) of the Department of Veterans
Affairs (“VA”) denied his claim for service connection for
“back strain,” Bell appealed to the board. On February
29, 2016, the board remanded Bell’s appeal to the RO,
instructing it to obtain and evaluate additional medical
records related to Bell’s back condition.
    Bell then filed an appeal with the Veterans Court. In
response to the court’s order to show cause why his appeal
should not be dismissed, Bell argued that the board’s
remand order “interfered with the production of evidence
supporting his service-connection claim.” On September
30, 2016, the Veterans Court issued an order dismissing
Bell’s appeal. The court explained that it had authority to
review a board decision only if that decision was final, and
that a board order remanding a claim to the RO for fur-
ther development was not a final decision. See Veterans
Court Decision, 2016 U.S. App. Vet. Claims LEXIS 1484,
at *2. The court further stated that the VA was not
required to serve the record before the agency because the
BELL   v. SHULKIN                                          3



court had stayed proceedings prior to the deadline for
filing the record. Id. Bell then appealed to this court.
                        DISCUSSION
    This court’s authority to review decisions of the Vet-
erans Court is circumscribed by statute.           Reeves v.
Shinseki, 682 F.3d 988, 992 (Fed. Cir. 2012). While we
have jurisdiction to review the Veterans Court’s interpre-
tation of statutory and regulatory provisions, we are
prohibited, absent a constitutional issue, from reviewing
challenges to factual determinations or the application of
a statute or regulation to the facts of a particular case. 38
U.S.C. § 7292; see Dixon v. Shinseki, 741 F.3d 1367, 1373
(Fed. Cir. 2014). We review statutory interpretation by
the Veterans Court without deference. McGee v. Peake,
511 F.3d 1352, 1355 (Fed. Cir. 2008); see also Howard v.
Gober, 220 F.3d 1341, 1343 (Fed. Cir. 2000); Ledford v.
West, 136 F.3d 776, 778 (Fed. Cir. 1998).
     Under 38 U.S.C. § 7252(a), the Veterans Court has
“exclusive jurisdiction to review decisions of the [board].”
Thus, the court has authority to review final board de-
terminations on the question of whether a veteran is
entitled to receive service-connected benefits for a particu-
lar disease or condition. See Kirkpatrick v. Nicholson, 417
F.3d 1361, 1364 (Fed. Cir. 2005); see also Howard, 220
F.3d at 1344 (explaining that the jurisdiction of the
Veterans Court “is premised on and defined by the
[b]oard’s decision concerning the matter being appealed”
(citations and internal quotation marks omitted)). The
Veterans Court has no independent authority, however, to
conduct a substantive review of a board order that re-
mands a claim for benefits to the RO for further develop-
ment. See Kirkpatrick, 417 F.3d at 1364. Here, because
the board did not determine whether or not Bell is enti-
tled to the service-connected benefits he seeks, but in-
stead simply remanded his claim to the RO for further
consideration and development, the Veterans Court
4                                           BELL   v. SHULKIN



correctly concluded that it had no jurisdiction to consider
his appeal. See Veterans Court Decision, 2016 U.S. App.
Vet. Claims LEXIS 1484, at *2 (emphasizing that a board
remand order “is not a final decision within the meaning
of 38 U.S.C. § 7252(a)”).
    On appeal, Bell contends that the Veterans Court act-
ed improperly when it permitted the VA “to stay judicial
review of its activities.” Insofar as Bell suggests that the
Veterans Court granted the VA the right to stay proceed-
ings on his claim, he is incorrect. In its remand order, the
board did not direct the VA to stay proceedings on Bell’s
claim related to his back disorder, but instead instructed
the VA to reevaluate that claim after obtaining and
reviewing additional medical evidence.         Indeed, the
board’s order specifically directs the VA to afford Bell’s
claim “expeditious treatment” on remand.
     We reject, moreover, Bell’s assertion that the VA had
no “standing” to file a motion to stay proceedings in the
Veterans Court and thereby to extend the deadline for
serving the record before the agency. See U.S. Vet. App.
R. 10(a) (setting out the requirements for serving the
record before the agency). Under Rule 5(a) of its Rules of
Practice and Procedure, the Veterans Court “[o]n its own
initiative or on a motion by a party . . . may stay its pro-
ceedings when . . . it is . . . in the interest of judicial
efficiency.” U.S. Vet. App. R. 5(a) (emphasis added).
Under this provision, the VA, as a “party” to the proceed-
ings, had the right to file a motion asking the Veterans
Court to stay proceedings pending the court’s resolution of
its motion to dismiss Bell’s appeal. See Checo v. Shinseki,
748 F.3d 1373, 1377 (Fed. Cir. 2014) (explaining that
“Congress . . . gave the Veterans Court broad discretion to
prescribe, interpret, and apply its own rules”).
                       CONCLUSION
    We have considered Bell’s remaining arguments but
do not find them persuasive. Accordingly, the order of the
BELL   v. SHULKIN                                        5



United States Court of Appeals for Veterans Claims
dismissing his appeal for lack of jurisdiction is affirmed.
                      AFFIRMED